REYNOLDS, P. J.
— This is an application by Miles O’Sullivan for a correction of tbe record of this court, made on the sixth of October, 1902. It is stated in the application that Miles O’Sullivan appeared before the judges of this court at a regular session thereof, with two competent witnesses, citizens of the United States, who had known that the said Miles O’Sullivan arrived in the United States before he had attained the age of eighteen years and that for the last two years prior to the said sixth of October. 1902. it had been bona fide his *215intention to become a citizen of tbe United States, where he had resided at least five years prior to the sixth of October, 1902, and in the State of Missouri at least one year immediately preceding the said October 6, 1902, during all of which time he had conducted himself as a man of good moral character, attached to the principles of the Constitution of the United States. That Miles O’Sullivan and his said witnesses were duly sworn before the court and the court being satisfied that said Miles O’Sullivan had taken the preparatory steps required by the laws of the United States concerning the naturalization of foreigners, that he had declared in open court upon oath that he would support the Constitution of the United States and entirely renounce all allegiance to any foreign power, etc., particularly to the King of England (Great Britain) of whom he was at that time a subject, this court had admitted him to be a citizen of the United States and ordered that the records of this court show that he was, on the sixth of October, 1902, duly admitted as a citizen of the United States. It is then averred that the clerk of this court issued to Miles O’Sullivan what purported to be a certified copy of the record of the St. Louis Court of Appeals, naturalizing said Miles O’Sullivan on that date; that he, Miles O’Sullivan, had recently discovered that this certificate of citizenship or naturalization is not a correct copy of the record of this court, as spread on its records, but that the record of this court shows that one M'ike O’Sullivan was naturalized on that date, whereas in truth and in fact, as he avers, that record should show that he, Miles O’Sullivan, was duly naturalized upon that date. He therefore prays this court to correct the court record to read accordingly, so as to show that it was Miles O’Sullivan who was naturalized and admitted to citizenship on that date by this court. Accompanying the application is what purports to be a certified copy, under the seal of this court and signed by its clerk, of the certificate show*216ing the naturalization of Miles O’Sullivan on that date. That is to say, we are asked to correct the record by this certificate. This cannot be done. This certificate is not sustained by any record or entry of the court and is therefore a nullity, and cannot be used to correct the record. Nor is there entry or memoranda among the files of the court or in the office of the clerk by which the record can be corrected, and these lacking we are without power to correct the record. We have nothing before us from which Ave can make the correction desired. Furthermore, a decree granting naturalization is like any other judgment of the court; while not required to be of any particular form, when granted, an order admitting to citizenship has all the effect of a judgment. The proceeding is generally regarded as a proceeding in rem. When granted, the order or judgment granting it cannot be corrected at a subsequent term to that at which it was rendered, nor attacked except in the manner and for the causes for which judgments of a court of record can be assailed. If attacked in a proper proceeding, it might, for cause, be annulled, set aside or parties enjoined from claiming under it.
Motion denied.
All concur.